Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/838,163, filed on 04/02/2020.  Claims 1-14, as originally filed, are currently pending and have been considered below. Claim 1 and 14 are independent claim.

Priority
No priority is claimed.

Drawings
The drawings filed on 04/02/2020 are accepted by the examiner.

Claim Analysis- 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of the ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language , typically but not always linked by the transition word “for” (e.g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Used of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The instant application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Independent claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a synthetic data generator” and “data hub” term coupled with functional language “configured to access”, “configured to store” without reciting sufficient structure to achieve the function. Claim 1 uses a generic placeholder “configured to” term coupled with functional language “access”, “store” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

The claim 1 recites phrases “synthetic data generator configured to” and “a data hub configured to” term coupled with functional language, specifically “synthetic data generator configured to access”, “the data hub configured to store” etc. which are the limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Paragraph 45, 46, 63-666 etc of the specification talk about data hub and paragraph 20, 23, 42-43 etc talk about synthetic data generator but the specification does not explicitly discuss the characteristic or definition of “synthetic generator” and “data hub”. Thus examiner is not sure if recited generator and hub are any hardware or software. Also examiner could not find any algorithm to implement the recited hardware.
Claim 1 uses the phrase “configured to” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2-13 are dependent claims dependent on claim 1 that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore dependent claims are rejected based on the same rationale as applied to the parent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US Patent Application Publication No. 2020/0065221 A1) in view of “The Synthetic data vault” by Neha Patki, hereinafter Patki. 

Regarding Claim 1, Truong discloses a computing system for enabling the analysis of multiple raw data sets whilst protecting the privacy of information within the raw data sets, the system comprising a plurality of synthetic data generators and a data hub (Truong, Fig-1, ¶[0052], environment 100 can include computing resources, dataset generator, database, model optimizer, model storage. ¶[0054], dataset generator can be configured to receive data models from model storage), wherein: 
each synthetic data generator is configured to: 
access a corresponding raw data set stored in a corresponding one of a plurality of raw data stores (Truong, ¶[0054], dataset generator can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database. ¶[0061], the data model can be generated using synthetic data. This synthetic data can be generated using a synthetic dataset model which can in turn be generated using actual data); 
produce, based on the corresponding raw data set, a synthetic data generator model configured to generate a synthetic data set representative of the corresponding raw data set (Truong, ¶[0062], interface 113 can provide a data model generation request to model optimizer 107. ¶[0063], Fig-3, a data model can be trained using computing resources  101 using data provided by dataset generator 103. This data can be generated using dataset generator 103 from data stored in database 105); and 
push synthetic information including at least one of the corresponding synthetic data set and the synthetic data generator model to the data hub (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage); 
the data hub is configured to store the synthetic information received from the synthetic data generators for access by one or more clients for analysis (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to database for storage. Computing resources 101 can be configured to subsequently retrieve the synthetic dataset from database 105 directly or indirectly through model optimizer or dataset generator); and 
Truong does not appear to disclose the following limitation that Patki discloses:
the system is configured such that the data hub cannot directly access the raw data sets and such that the synthetic data information can only be pushed from the synthetic data generators to the data hub (Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).
Truong in view of Patki are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “generating models of databases”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Truong in view of Patki to include the idea of obtaining an algorithm that computes statistics and a modeling approach to model data. This will remove the inability to share data due to privacy concerns.

 Regarding claim 2, Truong in view of Patki discloses the system of claim 1 wherein each synthetic generator model is configured to generate its corresponding synthetic data set to comply with a corresponding privacy level relative to its corresponding raw data set (Truong, ¶[0061], as the actual data may include sensitive information, and generating the data model may require distribution and/or review of training data, the use of the synthetic data can protect the privacy and security of the entities and/or individuals whose activities are recorded by the actual data. Also Patki, page 399, to increase the privacy protection, users can simply perturb the model parameters and create many different noisy versions of the data). 

Regarding claim 3, Truong in view of Patki discloses the system of claim 2 wherein each synthetic generator model configured to generate its corresponding synthetic data such that the corresponding synthetic data set is differentially private according to the corresponding privacy level (Truong, ¶[0061], as the actual data may include sensitive information, and generating the data model may require distribution and/or review of training data, the use of the synthetic data can protect the privacy and security of the entities and/or individuals whose activities are recorded by the actual data. Also Patki, page 399, to increase the privacy protection, users can simply perturb the model parameters and create many different noisy versions of the data). 

Regarding claim 4, Truong in view of Patki discloses the system of claim 1 wherein each synthetic data generator is configured to update one or more parameters of its corresponding synthetic data generator model based on its corresponding raw data set (Truong, ¶[0062], the data model generation request can specify a general type of data model (e.g. neural network, recurrent neural network, generative adversarial network, kernel density estimator, random data generator, or the like) and parameters specific to the particular type of model (e.g. the number of features and number of layers in a generative adversarial network or recurrent neural network). Also Patki, page 400, ¶[III. Overview], specify structure: the user must specify basic information about the structure of each table and provide it as metadata for the database. Learn Model: the user invokes the SDV’s script to learn the generative model). 

Regarding claim 5, Truong in view of Patki discloses the system of claim 1 wherein each synthetic data generator is limited to read only privileges with respect to its corresponding raw data store (Truong, ¶[0062], interface 113 can provide a data model generation request to model optimizer 107. ¶[0063], Fig-3, a data model can be trained using computing resources  101 using data provided by dataset generator 103. This data can be generated using dataset generator 103 from data stored in database 105).

Regarding claim 6, Truong in view of Patki discloses the system of claim 1 wherein at least one of the synthetic data generators is configured to push its corresponding synthetic data generator model to the data hub (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage) and
the data hub is configured to, for each synthetic data generator model received, generate a corresponding synthetic data set (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to database for storage. Computing resources 101 can be configured to subsequently retrieve the synthetic dataset from database 105 directly or indirectly through model optimizer or dataset generator).

Regarding claim 7, Truong in view of Patki discloses the system of claim 1 further comprising the one or more clients, wherein the one or more clients are configured to access, from the data hub, synthetic data information originating from at least two of the synthetic data generators and to aggregate the accessed synthetic data information to determine one or more attributes shared across the accessed synthetic data information (Truong, ¶[0088], this text string can now be distributed without disclosing the sensitive information originally present . But this text string can still be used to train models that make valid inferences regarding the actual data , because synthetic social security numbers generated by the synthetic data model share the statistical characteristic of the actual data. ¶[0114], system 100 can be configured to merge the non-duplicate normalized reference dataset and non-duplicate synthetic dataset by all columns).

Regarding claim 8, Truong in view of Patki discloses the system of claim 7 wherein accessing the synthetic data information originating from at the least two of the synthetic data generators comprises one or more of: 
pulling at least two synthetic data sets from the data hub (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage); and 
pulling at least two synthetic data generator models from the data hub and, for each synthetic data generator model that has been pulled from the data hub, generating a corresponding synthetic data set using the synthetic data model (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to database for storage. Computing resources 101 can be configured to subsequently retrieve the synthetic dataset from database 105 directly or indirectly through model optimizer or dataset generator). 

Regarding claim 9, Truong in view of Patki h discloses the system of claim 7 wherein aggregating the accessed synthetic data information comprises training a machine learning system based on the accessed synthetic data information to determine one or more attributes of the corresponding synthetic data sets (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).

Regarding claim 10, Truong in view of Patki discloses the system of claim 1 further configured to determine a relative contribution provided by one or more of the synthetic data generator models towards an objective (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).

Regarding claim 11, Truong in view of Patki discloses the system of claim 10 wherein determining the relative contribution provided by the one or more of the synthetic data generator models towards the objective comprises determining a difference in performance between a first and second model, wherein: 
the first model is trained to achieve the objective based on first training data including the one or more synthetic data generator models or synthetic data generated by the one or more synthetic data generator models (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns); and 
the second model is trained to achieve the objective based on second training data that does not include the one or more synthetic data generator models or synthetic data generated by the one or more synthetic data generator models (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).

Regarding claim 12, Truong in view of Patki discloses the system of claim 11 wherein determining the relative contribution provided by the one or more of the synthetic data generator models towards the objective comprises: 
training the first model based on the first training data (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns); 
evaluating the performance of the first model with respect to the objective (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns);
training the second model based on the second training data (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns); and 
evaluating the performance of the second model with respect to the objective (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).

Regarding claim 13, Truong in view of Patki discloses the system of claim 10 further configured to determine, for each of a plurality of the synthetic data generator models, a relative contribution provided the synthetic data generator model towards the objective (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage. Also Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).

Regarding claim 14, Truong discloses a computer-implemented method for enabling the analysis of multiple raw data sets whilst protecting the privacy of information within the raw data sets (Truong, Fig-1, ¶[0052], environment 100 can include computing resources, dataset generator, database, model optimizer, model storage. ¶[0054], dataset generator can be configured to receive data models from model storage), the method comprising: 
for each of a plurality of synthetic data generators: 
accessing a corresponding raw data set stored in a corresponding one of a plurality of raw data stores (Truong, ¶[0054], dataset generator can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database. ¶[0061], the data model can be generated using synthetic data. This synthetic data can be generated using a synthetic dataset model which can in turn be generated using actual data); 
producing, based on the corresponding raw data set, a synthetic data generator model configured to generate a synthetic data set representative of the corresponding raw data set (Truong, ¶[0062], interface 113 can provide a data model generation request to model optimizer 107. ¶[0063], Fig-3, a data model can be trained using computing resources  101 using data provided by dataset generator 103. This data can be generated using dataset generator 103 from data stored in database 105); and 
pushing synthetic information including at least one of the corresponding synthetic data set and the synthetic data generator model to a data hub (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to computing resources 101 in response to a request from computing resources 101, model optimizer 107 or another component of system 100. Dataset generator 103 can be configured to provide the synthetic dataset to database 105 for storage); 
storing at the data hub the synthetic information received from the synthetic data generators for access by one or more clients for analysis (Truong, ¶[0072], dataset generator 103 can be configured to provide the synthetic dataset to database for storage. Computing resources 101 can be configured to subsequently retrieve the synthetic dataset from database 105 directly or indirectly through model optimizer or dataset generator); and
Truong does not appear to disclose the following limitation that Patki discloses:
configuring a network comprising the synthetic data generators and the data hub such that the data hub is prevented from directly accessing the raw data sets and synthetic data information can only be pushed from the synthetic data generators to the data hub (Patki, page 400, ¶[III. Overview], Organize: before supplying the data to the SDV, the user must format the database’s data into separate files. Specify Structure: the user must specify basic information about the structure of each table. Learn Model: the user then invokes the SDV’s script to learn the generative model. The SDV takes steps to delete extended data, round values and generate random text for textual columns).
Truong in view of Patki are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “generating models of databases”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Truong in view of Patki to include the idea of obtaining an algorithm that computes statistics and a modeling approach to model data. This will remove the inability to share data due to privacy concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433